Citation Nr: 1726512	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-24 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right lung disability, to include as due to exposure to asbestos and ionizing radiation.

2.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

3.  Whether there is clear and unmistakable error in a March 2004 rating decision that denied service connection for a lung disorder and hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Army from March 1973 to November 1974. 

This case came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran seeks to reopen claims of service connection for a right lung disability and hypertension, last denied in a March 2004 rating decision.  The Veteran did not appeal that decision, and in order for VA to review the merits of each claim, new and material evidence must be received.  The Board is required to address this aspect of the issues despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As such, the issues have been captioned as set forth above.

In January 2012, the Veteran testified at a hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with the claims file. 

In September 2013, the Board remanded the issues on appeal for adjudication of the inextricably intertwined issue of whether there is clear and unmistakable error in a March 2004 rating decision that denied service connection for a lung disorder and hypertension.  In September 2016, the Board remanded the case for compliance with the prior remand.

Pursuant to the prior remands, in an October 2016 rating decision, the AOJ adjudicated the issue of whether there is clear and unmistakable error in a March 2004 rating decision that denied service connection for a lung disorder and hypertension.  The Veteran perfected an appeal of this issue by filing a timely VA Form 9 in March 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the VA Form 9 received in March 2017, the Veteran requested a Board hearing via videoconference.  Although the AOJ has acknowledged the Veteran's request for a Board hearing, as the newly perfected issue is inextricably intertwined with the initial issues on appeal, the Board must defer consideration of those issues until he has been afforded the requested Board hearing.  While the Veteran was afforded a Board hearing in January 2012, that hearing did not address the issue of clear and unmistakable error in the March 2004 rating decision.  Thus, another Board hearing is warranted.  As the RO schedules videoconference Board hearings, a remand of the case to the RO is warranted to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

